      Case 3:17-cr-00072-RGE-SBJ Document 70 Filed 08/21/20 Page 1 of 13




                   IN THE UNITED STATES DISTRICT COURT
                    FOR THE SOUTHERN DISTRICT OF IOWA


                                          )
UNITED STATES OF AMERICA,                 )
                                          )   Criminal No. 3:17-cr-72
             v.                           )
                                          )   GOVERNMENT’S RESPONSE TO
JACK COLEMAN,                             )   DEFENDANT’S MOTION FOR
                                          )   COMPASSIONATE RELEASE
             Defendant.                   )
                                          )

       The Court should deny defendant’s motion for compassionate release under 18

U.S.C. § 3582(c)(1)(A) because he has no medical condition that constitutes

“extraordinary and compelling reasons” justifying early release, a reduction of his

sentence is inconsistent with the 18 U.S.C. § 3553(a) sentencing factors, and he

remains a danger to the community.

      1.     Since 2011, there has been three reports of sexual abuse against

“Grandpa Jack” Coleman (herein after Defendant) from various step-grandchildren

and their friends who visited the Defendant’s residence. Two of the three

investigations done by the Department of Human Services were founded.

      2.     A fourth report was made by two minor victims in February 2016. A

search warrant was conducted at Defendant’s residence and forensic interviews were

conducted of several grandchildren. The examination of the electronic devices seized

from the house revealed multiple images of child pornography captures from a hidden

video camera Defendant places in the bathroom. The images were then saved and

deleted from Defendant’s computer. There were six identified minor victims on the

                                         1
      Case 3:17-cr-00072-RGE-SBJ Document 70 Filed 08/21/20 Page 2 of 13




hidden camera ranging in age from 11 to 17 years old. Additionally, a series of nude

photos were found of a minor victim, wherein Defendant has her pose as he took

pictures of her in lingerie and in the nude in the basement of his residence. There were

approximately 60 child pornography pictures found in total on Defendant’s laptop,

dated June 25, 2017, through October 27, 2015. Further, Defendant sexually assaulted

four minor victims. This included acts of sexually touching up to and including oral

sex and intercourse.

      3.      On August 17, 2017, a two-count Indictment was filed charging Jack Lee

Coleman with two counts of Production of Child Pornography. (Final Presentence

Report, hereinafter “PSR.” ECF 56 ¶ 1.) On February 2, 2018, the defendant pled

guilty to Count One of the Indictment. (PSR ¶ 2.)

      4.      At sentencing, the Court heard arguments of counsel and heard from

several victims, or their families through live testimony or letters. On July 9, 2018,

Defendant was sentenced to 360 months in prison.

      5.      Defendant is now 67 years old and incarcerated at Pekin FCI. He has

served roughly 12% of his sentence and is currently schedules for release on February

22, 2043. Find an Inmate., Fed. Bureau of Prisons, https://www.bop.gov/inmateloc/

(last visited August 24, 2020).

      6.      On August 6, 2020, defendant filed a motion for compassionate release

under 18 U.S.C. § 3582(c)(1)(A). (DCD 67.) Defendant asserts that his medical

conditions to include: asthma, high blood pressure, and chronic high cholesterol are



                                           2
      Case 3:17-cr-00072-RGE-SBJ Document 70 Filed 08/21/20 Page 3 of 13




extraordinary and compelling reasons that justify early release from prison.

Defendant also alleges that he is more vulnerable to COVID-19.

      7.     Prior, Defendant filed a request with the warden, which was denied on

April 30, 2020. See Exhibit 1. As part of that decision, the warden likely used the

information provided to him in a letter from the medical officer to the case manager

dated April 29, 2020. See Exhibit 2. In that request to the warden, Defendant states

correctly that he was convicted of production of child pornography, but does not state

the number of charged or victims. (DCD 67, attachments.) Further, he indicated his

charge involved “simply taking photos.” Id. The PSR demonstrated that this is not the

case. He did far more than take pictures of his numerous victims, he sexually

assaulted them repeatedly. Further, Defendant authored a letter in which he claims

to have “made a mistake” when referring to the crime he committed. See Exhibit 3.

Defendant stated that “one mistake does not make a person” further minimizing the

crime in which he was convicted. Id.

      8.     The burden is on the defendant to show that he is entitled to

compassionate release under 18 U.S.C. § (c)(1)(A). United States v. Korn, No. 15-CR-

81S, 2020 WL 1808213, at *6 (W.D.N.Y. Apr. 9, 2020); United States v. Dembry, No.

3:06-cr-0587, Document 125, at 5 (S.D. Ia. Mar. 28, 2020) (Jarvey, C.J.); cf. United

States v. Jones, 836 F.3d 896, 899 (8th Cir. 2019) (burden is on defendant to show a

sentence reduction is warranted under 18 U.S.C. § 3582(c)(2)).

      9.     Under the statute, this court may reduce a term of imprisonment if

defendant establishes that: (1) “extraordinary and compelling reasons” support a

                                          3
      Case 3:17-cr-00072-RGE-SBJ Document 70 Filed 08/21/20 Page 4 of 13




reduction; (2) the reduction is consistent with the Sentencing Commission’s applicable

policy statements; (3) the factors set forth in 18 U.S.C. § 3553(a) support the reduction;

and (4) the defendant is not a danger to any victim or the community as provided in

18 U.S.C. § 3142(g). 18 U.S.C. § 3582(c)(1)(A); USSG §1B1.13.

      10.     Title 28, United States Code, Section 994(t) requires the Sentencing

Commission to promulgate policy statements describing what qualifies as

“extraordinary and compelling reasons for sentence reduction, including the criteria

to be applied and a list of specific examples.”

      11.     Pursuant to section 994(t), the Sentencing Commission issued USSG

§1B1.13 as its policy statement for compassionate release motions. Because any

sentence reduction under 18 U.S.C. § 3582(c)(1)(A) must be consistent with the

Sentencing Commission’s policy statements, section 1B1.13 is binding on this Court.

See Dillon v. United States, 560 U.S. 817, 827 (2010).

      12.     Application Note 1 of USSG §1B1.13 sets forth the “extraordinary and

compelling reasons” that may justify compassionate release. Medical conditions can

constitute “extraordinary and compelling reason” under USSG §1B1.13, but only if the

defendant is suffering from terminal illness, or (1) the defendant is suffering from (a)

a serious physical or medical condition, (b) a serious functional or cognitive

impairment, or (c) deteriorating physical or mental health because of the aging

process, and (2) the medical issue “substantially diminished the ability of the

defendant to provide self-case within the environment of a correctional facility and

from which he or she is not expected to recover.” USSG §1B1.13, comment. (n.1).

                                            4
      Case 3:17-cr-00072-RGE-SBJ Document 70 Filed 08/21/20 Page 5 of 13




       13.      “Extraordinary and compelling reasons” also include “a serious

deterioration in . . .health because of the aging process,” but only for those prisoners

65 or older who have served at least ten years or 75% of their sentence, Id. 1

       14.      Compassionate release on the basis of a medical condition is “rare” and

“extraordinary.” White v. United States, 378 F. Supp. 3d 784, 787 (W.D. Mo. 2019);

United States v. Willis, 352 F. Supp. 3d. 1185, 1188 (D.N.M. 2019). Many federal

inmates “ have medical conditions that make confinement more difficult,” and this

alone is not a basis for relief. United States v. Malone, 2019 WL 3337906, at *2

(W.D.Va. July 25, 2019). Defendant has not demonstrated he falls within the category

of defendants who present an “extraordinary and compelling” medical reason for

compassionate release.

       15.      Defendant does not have a terminal illness. He has not submitted

medical evidence suggesting he is suffering from a serious physical or medical

condition, serious functional or cognitive impairment, or deterioration in physical or

mental health due to aging. Although defendant does have a history of asthma and

high blood pressure that is not enough. He further does not indicate that he is

enduring an “extraordinary and compelling” medical condition. See, e.g., United States

v. Clark, Crim. Action No. 17-85-DD-RLB, 2020 WL 1557397, at *2 (M.D. La. Apr. 1,

2020) (denying release to a 67-year old prisoner, who was in the “high-risk” age group


1
 Application Note 1 also contains two other “extraordinary and compelling reasons”—certain family
condition and other circumstances that the Director of the BOP has determined to be “extraordinary and
compelling” (which are listed in BOP Program Statement 5050.50, which is available at
https://www.bop.gov/policy/progstat/5050_50_EN.pdf). Neither of these “reasons” are applicable to
defendant’s case.
                                                   5
      Case 3:17-cr-00072-RGE-SBJ Document 70 Filed 08/21/20 Page 6 of 13




for COVID-19 and has a history of high blood pressure, high cholesterol, and sleep

apnea); United States v. Gamble, No. 3:18-cr-0022, 2020 WL 1955338, at *4-*5 (D.

Conn. Apr. 23, 2020) (denying release to inmate with diabetes, even though diabetics

are at a higher risk of difficulties with COVID-19).

      16.     According to the CDC list, asthma and high blood pressure are on the

list which suggest that those conditions “might” increase the risk of severe illness.

CDC advised that “COVID-19 is a new disease. Currently there are limited data and

information about the impact of underlying medical conditions and whether they

increase the risk for severe illness from COVID-19.” CDC advisory posted June 25,

2020. Defendant’s medical records indicate that since at least August 17, 2018, he falls

into the category of “Stable, Chronic Care.”

      17.     Even assuming defendant is suffering from a serious medical condition,

he still fails to satisfy the “extraordinary and compelling” standard because he has not

shown that the condition “substantially diminishes” his ability to provide self-care in

the corrections environment, or that he is not expected to recover from the condition.

See 18 U.S.C. § 3582(c)(1)(A). Indeed, his alleged medical conditions have been

addressed and managed during his time at Pekin FCI up to this time, and he has never

requested compassionate release before. With no actual evidence of disability, the

defendant’s conclusory statements fail to meet the standard for compassionate release.

See, e.g., United States v. Mollica, No. 2:14-CR-329, 2020 WL 1914956, at *3-*6 (N.D.

Ala. Apr. 20, 2020) (“[T]he court cannot just take [the inmate’s] word; it needs medical

evidence to determine whether her conditions meets the [extraordinary and

                                           6
      Case 3:17-cr-00072-RGE-SBJ Document 70 Filed 08/21/20 Page 7 of 13




compelling] requirement.”); United States v. Mangarella, 3:06-cr-151, 2020 WL

1291835, at *3 (W.D.N.C. Mar. 16, 2020).

      18.     Ordinarily, the foregoing would end the analysis. But defendant claims

that his medical conditions, when coupled with the COVID-19 pandemic, rise to the

level of “extraordinary and compelling reasons.”

      19.     The COVID-19 pandemic, however, does not change the conclusion that

defendant’s motion should be denied. “[T]he mere existence of COVID-19 in society

and the possibility that it may spread to a particular prison alone cannot

independently justify compassionate release, especially considering BOP’s statutory

role, and its extensive and professional efforts to curtail the virus’s spread.” United

States v. Raia, -- F.3d --, 2020 WL 1647922, at *2 (3d Cir. April 2, 2020).

      20.     Rather, for a defendant to obtain compassionate release based on a

medical condition that, standing alone, would not rise to the level of “extraordinary

and compelling reasons” he must show: (1) a medical condition (not a condition

generally applicable to many prisoners, such as advanced age) that makes him

particularly vulnerable in the event he contracts COVID-19, and (2) a “particularized

risk” that defendant is more likely to contract COVID-19 at the facility in which he is

housed than if released. United States v. Moskop, No. 11-CR-30077, 2020 WL 1862636,

at *1-*2 (S.D. Ill. Apr. 14, 2020); United States v. Gillis, No. 14-cr-00712, 2020 WL

1846792, at *3 (C.D. Cal. Apr. 9, 2020); see, e.g., Korn, 2020 WL 1808213, at *6-*7

(denying release even though defendant’s “medical conditions place him at increased

risk of contracting and succumbing to COVID-19,” and the forty COVID-19 cases at

                                            7
      Case 3:17-cr-00072-RGE-SBJ Document 70 Filed 08/21/20 Page 8 of 13




defendant’s facility, because there was no evidence BOP was unable to “guard against

or treat” the virus).

       21.     Because defendant cannot satisfy either prerequisite, the Court should

deny his motion.

       22.     Defendant does not allege/has not shown that he is particularly

vulnerable to COVID-19 under the CDC guidelines. His general concerns about

COVID-19 do not justify release. See Korn, 2020 WL 1808213, at *6; Gillis, 2020 WL

1846792, at *3; see Carter v. Santa Fe Adult Detention Ctr., No. CV 20-00271, 2020

WL 1550888, at *2 (D.N.M. Apr. 1, 2020).

       23.     Even assuming Defendant may be more susceptible to COVID-19

because of asthma and high blood pressure, he has not shown that BOP “cannot

adequately manage the pandemic” within Pekin FCI or that the facility is unable to

treat him. Gamble, 2020 WL 1955338, at *4-*5. Courts should deny motions for

release, even for inmates “at extremely high risk to contract COVID-19,” where the

defendant has failed to show that the facility’s response to the virus was inadequate,

or failed to show “any particularized risk” to himself. See United States v. Ciccone,

2020 WL 1861653, at *3 (N.D. Ohio Apr. 14, 2020); Moskop, 2020 WL 1862636, at

*1-*2; see also Korn, 2020 WL 1808213, at *6 (denying release, despite pandemic,

where defendant’s serious heart condition was “essentially the same as when he

arrived” at the prison).

       24.     There appears to be some transmission of COVID-19 at Pekin FCI.

There are two inmates and one staff member that have tested positive for COVID-19.

                                           8
      Case 3:17-cr-00072-RGE-SBJ Document 70 Filed 08/21/20 Page 9 of 13




This is a very low percentage of the total number of staff and inmates housed at that

facility. But, as explained below, BOP has taken appropriate steps to limit

transmission, defendant is not a higher risk than any other inmate, and defendant

has not shown “any particularized risk” to himself. Moskop, 2020 WL 1862636, at

*1-*2 (denying motion).

      25.    BOP has been devoting all available resources to protecting inmates

from COVID-19 and has been planning for a potential pandemic since January 2020.

BOP has since taken measures to mitigate the risk of transmission, including by

limiting social visits to and tours of facilities, suspending inmate movements,

screening inmates and staff, and prioritizing home confinement of inmates. Federal

Bureau of Prisons COVID-19 Action Plan, Fed. Bureau of Prisons (Mar. 13, 2020, 3:09

PM), https://www.bop.gov/resources/news/ 20200313_covid19.jsp; Memorandum from

Attorney General William Barr to Director of BOP (Mar. 26, 2020), available at

https://www.justice.gov/file/1262731/download.

      26.    Since March, BOP has placed 7,435 inmates on home confinement, and

on April 3, the Attorney General exercised emergency authority under the CARES Act

to increase home confinement further. 2 Update on COVID-19 and Home Confinement,



       2In deciding whether to move a prisoner to home confinement, BOP considers
numerous factors, including (1) the age of the prisoner; (2) the vulnerability of the
prisoner to COVID-19; (3) the security level of the facility in which the prisoner is
located; (4) the prisoner’s score under Prisoner Assessment Tool Targeting Estimated
Risk and Needs; (5) the prisoner’s crime of conviction and danger to the community;
and (6) the prisoner’s reentry and travel plan. BOP’s goal is to perform an
individualized assessment of each prisoner to determine whether he or she should be
transferred to home confinement. See supra Memorandum from Attorney General
                                            9
     Case 3:17-cr-00072-RGE-SBJ Document 70 Filed 08/21/20 Page 10 of 13




Fed. Bureau of Prisons (August 12, 2020 11:45 AM), https://www.bop.gov/coronavirus/;

Memorandum from Attorney General William Barr to Director of BOP (Apr. 3, 2020),

available at https://www.justice.gov/file/1266661/download.

      27.     Thanks to BOP’s efforts, only 1,407 inmates in BOP custody have been

diagnosed with COVID-19 as of today. See COVID-19 Coronavirus, Fed. Bureau of

Prisons, https://www.bop.gov/coronavirus/index.jsp (last visited August 21, 2020). And

just 616 BOP staff members have tested positive for the virus. Id. This is in sharp

contrast to the hundreds of thousands of cases of COVID-19 in the United States

outside of the BOP system.

      28.     Moreover, “the mere possibility of contracting a communicable disease,

in the absence of any [BOP] failures, does not rise to the level of an extraordinary and

compelling reason.” Korn, 2020 WL 1808213, at *7 (denying motion even though

facility had forty positive COVID-19 cases).

      29.     Although the COVID-19 pandemic is certainly a crisis, defendant does

not offer extraordinary and compelling reasons why this circumstance justifies his

early release. He also has not shown that he is particularly vulnerable to COVID-19 ,

or that he is more likely to contract the virus at Pekin FCI than if released.

Defendant’s motion should be denied on these grounds alone.



William Barr to Director of BOP (Mar. 26, 2020).

      In addition, BOP’s pre-existing authority to move prisoners to home
confinement continues to apply. See 18 U.S.C. § 3624(c)(2); 34 U.S.C. § 60541(g). And
BOP is also using its furlough authority under 18 U.S.C. § 3622, although its focus is
on home confinement.
                                          10
     Case 3:17-cr-00072-RGE-SBJ Document 70 Filed 08/21/20 Page 11 of 13




      30.     The 18 U.S.C. § 3553(a) factors also weigh against granting

compassionate release.

      31.     At the time of sentencing, the Court considered Defendant’s age and lack

of criminal history. Further, the Court was provided with letters of support at that

time and considered those. Despite arguments of mitigation, the Court properly found

that this is an aggravated case and one that warrants a sentence at the statutory

maximum.

      32.     In addition, defendant remains a threat to the safety of the community

and to all eight victims of his crimes. This case is more than just the Defendant putting

a hidden video camera in his bathroom and recording six separate victims disrobing.

This Defendant sexually abused minor females for several years and the victims have

been trying to get justice since the first report of sexual misconduct in July 2011. The

details brought to the authorities’ attention in that initial report shows the

Defendant’s modus operandi. The minors discussed the inappropriate foundling that

occurred at the Defendant’s residence and they provided details regarding the hot tub,

sleepovers, massages, and spiked drinks/ice cream. In 2011, the Department of

Human Services (DHS) told the Defendant he needed to stop engaging in activities

that put him in a position of having independent access to minor children. However,

the Defendant did not heed DHS’s suggestion, and continued to involve himself in the

sexual abuse of minors. His behavior escalated from sexually touching to sexual

intercourse, and the number of victims increased. Finally, in 2016, the victims had the

courage to report this continued abuse to the authorities.

                                           11
      Case 3:17-cr-00072-RGE-SBJ Document 70 Filed 08/21/20 Page 12 of 13




      33.     The Defendant had a well thought-out plan when deciding to place a

camera in the bathroom. The Defendant used his hot tub to get the minors to dress in

swimsuits and get in close proximity to them. He sexually assaulted numerous minor

females while in the hot tub, and then directed them to take a shower, knowing the

camera would catch them fully nude. The victims of the production of child

pornography include four minors that are his grandchildren by marriage and two

other minor victims, which were friends of his grandchildren.

      34.     The defendant was a “hands-on” offender. He sexually assaulted four

minor females. The Defendant started out touching their thigh, moving then to

fondling their vaginas, then to sexual intercourse and oral sexual contact. The victims

reported similar behavior of the Defendant. The Defendant provided them with drinks

or ice cream that tasted abnormal, and the victims felt drowsy, suggesting that the

Defendant laced their drink/food with a drug. The Defendant took advantage of the

victims after they were in a groggy state. Several victims stated that the Defendant

offered them money to dress and pose provocatively for photographs. The pictures

were saved to the Defendant’s computer. One of the victims was depicted posing in 18

different outfits/lingerie. Even after several of the victims stopped having contact with

the Defendant, he attempted to engage them in conversation via Facebook.

      35.     This case shows that the Defendant was calculated in his goal of

producing child pornography and sexually abusing minors. This pattern took place

over nearly six years and negatively affected the eight victims. The trauma caused by

the Defendant will affect the victims for the rest of their lives.

                                            12
      Case 3:17-cr-00072-RGE-SBJ Document 70 Filed 08/21/20 Page 13 of 13




      36.    From the letter the Defendant wrote to the warden, it is clear that

Defendant is minimizing his crime. The Defendant does not understand the effects of

his crime on the victim and their families. These victims are traumatized from the

acts perpetrated by this Defendant. They would further be traumatized if the

Defendant was released from prison after only serving a short time of his sentence.

Further, the community as a whole would be at risk of this Defendant.

       Because defendant has failed to satisfy the requirements of 18 U.S.C.

§ 3582(c)(1)(A), the Court should deny defendant’s motion for compassionate release.


                                       Respectfully submitted,

                                       Marc Krickbaum
                                       United States Attorney

                                       By: /s/ Melisa Zaehringer
                                       Assistant United States Attorney
                                       U.S. Courthouse
                                       131 East 4th Street, Suite 310
                                       Davenport, Iowa 52801
                                       Tel: (563) 449-5432
                                       Fax: (563) 449-5433
                                       Email: melisa.zaehringer@usdoj.gov
CERTIFICATE OF SERVICE
I hereby certify that on August 21, 2020, I
electronically filed the foregoing with the
Clerk of Court using the CM ECF system. I hereby
certify that a copy of this document was served
on the parties or attorneys of record by:
   X U.S. Mail            Fax       Hand Delivery

  X   ECF/Electronic filing      Other means

UNITED STATES ATTORNEY
By: /s/ Melisa Zaehringer
    Assistant United States Attorney

                                        13
